DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8 and 11-24 are rejected under 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process in the form of a method.  The claim recites, in part, detecting content currently displayed; generating a dynamic index for the content based on state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a numeric transition probability of a specific user's intent to transition from a current topic to a next topic and being based on a knowledge graph of the user, heuristics of a reading pattern of the user, user activities, a type of the content and the topics of the content, wherein each state transition matrix entry representing the numeric transition probability from the current topic to the next topic is continuously updated according to change of the content currently displayed.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process.
To this end, the limitation of detecting content currently displayed is a process that under its broadest reasonable interpretation, covers a mental process, because a detecting of displayed content as claimed automates mental processes ordinarily performed by a human.  The limitation of generating a dynamic index for the content based on state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a numeric transition probability of a specific user's intent to transition from a current topic to a next topic and being based on a knowledge graph of the user, heuristics of a reading pattern of the user, user activities, a type of the content and the topics of the content, is a process that under its broadest reasonable interpretation, covers a mental process.  The generation of an index for content as claimed automates mental processes ordinarily performed by a human.  Accordingly, the claim limitations, along with the claims taken as a whole, recites an abstract idea.
Further, the limitation of wherein each state transition matrix entry representing the numeric transition probability from the current topic to the next topic is continuously updated according to change of the content currently displayed can also be performed mentally and therefore is directed toward a mental process.  This is because a user can mentally update a state transition matrix entry that represents a number transition probability, in response to a change in currently displayed content.  For example, a user can mentally or with pen and paper change a matrix entry of a probability, after viewing a change in displayed content.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of electronic device and a screen.  The electronic device and the screen are recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   Moreover, the limitation of displaying the dynamic index do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of an electronic device and a screen merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  Alternatively or additionally, the elements of displaying the dynamic index amount to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   King teaches displaying a dynamic list, where [0594] of King teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  displaying the dynamic index at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  [0137] expressly teaches a viewable index for a user.  Thus, a displayed index is updated by the user and it is therefore a displayed dynamic index is disclosed.
Thus, under its broadest reasonable interpretation, the claim covers mental processes, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the Mental Processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of a plurality of topics identified within the content.  This limitation is directed to a mental process, specifically concepts performed in the human mind.  The identification of topics within content is an observation/evaluation performed in the human mind.   Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the claim recites the additional element of the dynamic index.  This limitation amounts to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   Bataresh (US Pub. No. 2013/0177892 A1) teaches a dynamic index at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.
Thus, under its broadest reasonable interpretation, the claim covers concepts performed in the human mind, but for the recitation of generic computer components and well-understood, routine 
As to claim 5, the claim recites wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source.   This limitation is directed to a mental process, specifically concepts performed in the human mind.  The identification of main and subtopics and associations with internal and external sources is an observation/evaluation performed in the human mind.   Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, claim covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As to claim 6, the claim recites wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.  Accordingly, the claim recites an abstract idea.
As to claim 7, the claim recites receiving a swipe input on a current set of the dynamic index; and displaying, in response to receiving the swipe input, an alternative set of the dynamic index.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Parker discloses receiving a swipe input on a current set; and displaying, in response to receiving the swipe input, an alternative set ([0061] teaches "A user swipes in a clockwise direction 320 to scroll from a current page to a subsequent page."  This teaches scrolling from a current page (current set) to a subsequent page (alternative set) in response to a swipe.).  Moreover, Bataresh teaches a dynamic index as set forth at [0144].   This passage teaches "Figs. 5A-5F, rather   Accordingly, the claim recites an abstract idea.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system – an electronic device comprising a display, memory and a processor.  Detect content currently displayed; generate a dynamic index for the content based on state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a numeric transition probability of a specific user's intent to transition from a current topic to a next topic and being based on a knowledge graph of the user, heuristics of a reading pattern of the user, user activities, a type of the content and the topics of the content, wherein each state transition matrix entry representing the numeric transition probability from the current topic to the next topic is continuously updated according to change of the content currently displayed.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process.
To this end, the limitation of detect content currently displayed is a process that under its broadest reasonable interpretation, covers a mental process, because a detecting of displayed content as claimed automates mental processes ordinarily performed by a human.  The limitation of generate a dynamic index for the content based on state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a numeric transition probability of a specific user's intent to transition from a current topic to a next topic and being based on a knowledge graph of the user, heuristics of a reading pattern of the user, user activities, a type of the content and the topics of the content, is a process that under its broadest reasonable interpretation, covers a mental process.  The generation of an index for content as claimed automates mental processes ordinarily performed by a human.  Accordingly, the claim limitations, along with the claims taken as a whole, recites an abstract idea.
Further, the limitation of wherein each state transition matrix entry representing the numeric transition probability from the current topic to the next topic is continuously updated according to change of the content currently displayed can also be performed mentally and therefore is directed toward a mental process.  This is because a user can mentally update a state transition matrix entry that represents a number transition probability, in response to a change in currently displayed content.  For example, a user can mentally or with pen and paper change a matrix entry of a probability, after viewing a change in displayed content.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of electronic device comprising a display, a memory and a processor coupled to the memory.  The electronic device comprising a display, a memory and a processor coupled to the memory is recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   Moreover, the limitation of cause the display of the dynamic index does not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of an electronic device comprising a display, a memory and a processor coupled to the memory merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  Alternatively or additionally, the elements of cause the display of the dynamic index amount to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   King teaches displaying a dynamic list, where [0594] of King teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  Further, Bataresh (US Pub. No. 2013/0177892 A1) teaches cause the display of the dynamic index at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word 
Thus, under its broadest reasonable interpretation, the claim covers a mental process, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the Mental processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of a plurality of topics identified within the content.  This limitation is directed to a mental process, specifically concepts performed in the human mind.  The identification of topics within content is an observation/evaluation performed in the human mind.   Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the claim recites the additional element of the dynamic index.  This limitation amounts to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   Bataresh (US Pub. No. 2013/0177892 A1) teaches a dynamic index at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.
Thus, under its broadest reasonable interpretation, the claim covers concepts performed in the human mind, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As to claim 12, the claim recites wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source.   This limitation is directed to a mental process, specifically concepts performed in the human mind.  The identification of main and subtopics and associations with internal and external sources is an observation/evaluation performed in the human mind.   Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, claim covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As to claim 13, the claim recites wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Lynch establishes that these elements are well-understood routine and conventional at the following passages: ([0046] of Lynch teaches "In block 324, the search program may display a summary of the information contained in a link when a user moves their cursor over the listed document… when a user hovers their cursor over a particular link to a document, then a summary of 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.  Accordingly, the claim recites an abstract idea.
As to claim 14, the claim recites receiving a swipe input on a current set of the dynamic index; and displaying, in response to receiving the swipe input, an alternative set of the dynamic index.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Parker discloses receiving a swipe input on a current set; and displaying, in response to receiving the swipe input, an alternative set ([0061] teaches "A user swipes in a clockwise direction 320 to scroll from a current page to a subsequent page."  This teaches scrolling from a current page (current set) to a subsequent page (alternative set) in response to a swipe.).  Moreover, Bataresh teaches a dynamic index as set forth at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.  Accordingly, the claim recites an abstract idea.

The claim recites, in part, detect content currently displayed; generate a dynamic index for the content based on state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a numeric transition probability of a specific user's intent to transition from a current topic to a next topic and being based on a knowledge graph of the user, heuristics of a reading pattern of the user, user activities, a type of the content and the topics of the content, wherein each state transition matrix entry representing the numeric transition probability from the current topic to the next topic is continuously updated according to change of the content currently displayed.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process.
To this end, the limitation of detect content currently displayed is a process that under its broadest reasonable interpretation, covers a mental process, because a detecting of displayed content as claimed automates mental processes ordinarily performed by a human.  The limitation of generate a dynamic index for the content based on state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a numeric transition probability of a specific user's intent to transition from a current topic to a next topic and being based on a knowledge graph of the user, heuristics of a reading pattern of the user, user activities, a type of the content and the topics of the content, is a process that under its broadest reasonable interpretation, covers a mental process.  The generation of an index for content as claimed automates mental processes ordinarily performed by a human.  Accordingly, the claim limitations, along with the claims taken as a whole, recites an abstract idea.
Further, the limitation of wherein each state transition matrix entry representing the numeric transition probability from the current topic to the next topic is continuously updated according to change of the content currently displayed can also be performed mentally and therefore is directed toward a mental process.  This is because a user can mentally update a state transition matrix entry that represents a number transition probability, in response to a change 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a non-transitory computer readable storage medium, a processor, and an electronic device.  The non-transitory computer readable storage medium, a processor, and an electronic device is recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   Moreover, the limitation of display the dynamic index does not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of an non-transitory computer readable storage medium, a processor, and an electronic device merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  Alternatively or additionally, the elements of display of the dynamic index amount to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   King teaches displaying a dynamic list, where [0594] of King teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  Further, Bataresh (US Pub. No. 2013/0177892 A1) teaches display of the dynamic index at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  [0137] expressly teaches a viewable index for a user.  Thus, a displayed index is updated by the user and it is therefore a displayed dynamic index is disclosed.
Thus, under its broadest reasonable interpretation, the claim covers mental processes, but for the recitation of generic computer components and well-understood, routine and conventional 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of performing a multi-modal interaction based on multiple modalities including a speech command and text, wherein the speech command compnses a standard set of commands and additional keywords extracted from the text.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Won establishes that these elements are well-understood routine and conventional at the following passages: Won teaches performing a multi-modal interaction based on multiple modalities including a speech command and text ([0056] teaches "Thereafter, it is determined whether the text is input through the physical or virtual keypad 166 according to a key input or a touch input in step 304. When the text is input in step 306, the input text is displayed on a preset text display window (i), as seen in FIG. 4A. If not, the whether there is a voice input is checked in step 308." and [0058] teaches a voice input.), wherein the speech command comprises a standard set of commands ([0061] teaches "an input of a preset voice command using microphone 162.") and additional keywords extracted from the text   ([0059] teaches "in step 311 the displayed text is compared with the recognized voice, as the user reads the displayed text aloud, which is input through the microphone 162."  This teaches extracted text being read as part of a voice command.).  Accordingly, the claim recites an abstract idea.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of performing a multi-modal 
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Won establishes that these elements are well-understood routine and conventional at the following passages: Won teaches performing a multi-modal interaction based on multiple modalities including a speech command and text ([0056] teaches "Thereafter, it is determined whether the text is input through the physical or virtual keypad 166 according to a key input or a touch input in step 304. When the text is input in step 306, the input text is displayed on a preset text display window (i), as seen in FIG. 4A. If not, the whether there is a voice input is checked in step 308." and [0058] teaches a voice input.), wherein the speech command comprises a standard set of commands ([0061] teaches "an input of a preset voice command using microphone 162.") and additional keywords extracted from the text   ([0059] teaches "in step 311 the displayed text is compared with the recognized voice, as the user reads the displayed text aloud, which is input through the microphone 162."  This teaches extracted text being read as part of a voice command.).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processor.  The processor is recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application. 
 wherein topic distribution is determined among pages of the content based on an incremental latent Dirichlet allocation (iLDA) spread.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Liu establishes that these elements are well-understood routine and conventional at the following passages: Liu teaches wherein topic distribution is determined among pages of the content based on an incremental latent Dirichlet allocation (iLDA) spread ([0022] teaches "analyzer 106 can use latent Dirichlet allocation (LDA) to infer a set of topics over a pool of content items 104."  A set of topics is recognized as a topic distribution.  This spread of topics is determined over a pool of content items, where the content has at least one page.  The distribution is determined from the content for each topic, so it is incremental, and it is based on an LDA analysis/spread.).  Accordingly, the claim recites an abstract idea.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein user vectors and distance computation among topics are based on a Euclidian distance between the topics and the user vectors.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
wherein user vectors and distance computation among topics are based on a Euclidian distance between the topics and the user vectors ([0071] teaches "use a text classifier to project each document into a space of topics (100 distinct topics), and then use as d(*,*) the Euclidean distance between the topic vectors."  Here, topic vectors are defined, and a Euclidian distance is calculated.  The topic vectors represent the topics, the topic vectors are recognized as user vectors.  The Euclidian distance is the distance between the vectors and the respective topics.).  Accordingly, the claim recites an abstract idea.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the generating of the dynamic index is further based on content semantics.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Won establishes that these elements are well-understood routine and conventional at the following passages: Papadopoullos teaches wherein the generating of the dynamic index is further based on content semantics ([0064] teaches "The method 200 starts with semantic indexing in order to generate an index of classified text objects."  Semantic indexing is recognized as using semantics of content – the text objects – to generate an index.  The index is dynamic because it is updated as set forth in [0065].).
 maintaining a topic vector extracted index describing semantic linkages between contents.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Won establishes that these elements are well-understood routine and conventional at the following passages: Mansour teaches maintaining a topic vector extracted index describing semantic linkages between contents ([0042] teaches "the weighted inverted index 506 is depicted as a column of words, each word having an associated weighted vector (or list) of topics."  This weighted inverted index is a topic vector extracted index, because each word has a set of topics as a weighted vector/list of topics.  Thus, the words are the contents and the associated topics are semantic linkages.).  Accordingly, the claim recites an abstract idea.
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of detecting a user input for displaying a new dynamic index; and in response to detecting the user input for displaying the new dynamic index, generating the new dynamic index based on the state transition matrix comprising entries corresponding to a new set of topics.  Detecting a user input for displaying a new dynamic index is a process that under its broadest reasonable interpretation, covers a mental process, because a detecting of an input for a new index as claimed, can be performed mentally by a user detecting data for eventual display, and the limitation of generating is also a mental process, because a user can mentally generate a new dynamic index based on a mentally created matrix comprising transition probability entries for other topics.  The claim does not recite additional 
Claim 23 recites the user input for displaying the new dynamic index comprises a swipe away gesture.  This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Parker discloses a swipe away gesture ([0061] teaches "A user swipes in a clockwise direction 320 to scroll from a current page to a subsequent page."  This teaches scrolling from a current page (current set) to a subsequent page (alternative set) in response to a swipe "away.".).  Moreover, Bataresh teaches a dynamic index as set forth at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.  Accordingly, the claim does not integrate any judicial exception into a practical application.
Claim 24 recites building a user interest profile based on past behavior of the user with the content. This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Najdecki teaches building a user interest profile based on past behavior of the user with the content at [0089].  This paragraph teaches "a user profile containing user preferences, features, historical information, or other information related to such online content items that may be stored within main memory 206."  This teaches building profile with respect to historical information with respect to the content, which is recognized as past behavior of the user with the content.  Accordingly, the claim does not integrate any judicial exception into a practical application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 11, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pub. No. 2011/0043652) in view of Singh (US Pub. No. 2015/0312603 A1), and further in view of Akbacak et al. (US Pub. No. 2015/0370787 A1).
As to claim 1, King teaches a method of generating an displaying a dynamic index for content displayed on an electronic device, the method comprising: 
detecting, by the electronic device, a content currently displayed on the electronic device ([0590] teaches that the system monitors the received text (content) as the user provides the text.  Further, [0587] teaches that "text display region 405 displays text provided by a user, such as text provided by the user via an information input device, such as a keyboard."  This is recognized as currently displayed text.  [0586] teaches the display 400 is provided by a word processing application of a computing device, and therefore teaches an electronic device.)
generating, by the electronic device, the dynamic (list) for the content ([0596] teaches "the system has selected the text "Stan Lee" 460 in the third sentence. The system displays and 
displaying, by the electronic device, the dynamic (list) on a screen of the electronic device ([0594] teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  Further, [0587] teaches that the display includes a text information display region 410 that displays text provided by a user.  [0586] teaches the display 400 is provided by a word processing application of a computing device.) and updating according to content currently displayed.
King teaches a dynamic list ([0594] teaches a list that changes over time) but does not expressly disclose an index; further King does not expressly disclose: 
generating … an index for the content based on a state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a numeric transition probability of a specific user's intent to transition from a current topic to a next topic and being based on a knowledge graph of the user, heuristics of a reading pattern of the user, user activities, a type of the content, and the topics of the content; wherein each state transition matrix entry representing the numeric transition probability from the current topic to the next topic is continuously updated according to change of the content currently displayed.
	However, Singh teaches generating … an index for the content ([0037] teaches "When a user interacts with a media title, the content distribution system may determine the user may be interested in similar media titles. A content browser may display the similar media titles in a selection window as recommendations based on the previously interacted title, source title or other factors."  The similar media titles displayed in a selection window as recommendations is a list for the content.  The media title is recognized as the claimed content.  These similar media titles recommended are an index for the content because they are of other available media titles related to the media title based on a continuously updated state transition matrix comprising entries corresponding to … the content ([0038] teaches "the probability of a user interacting with a particular media title after an interaction with a source title may be estimated through Markov chain state transition probabilities."  [0038] teaches that "a Markov chain represents a discrete-time process involving a system which is in a certain state at each step, with the state changing randomly between the steps. The steps may represent moments in time, but can refer also to physical distance, number of iterations, or any other discrete measurement. The Markov property states that the conditional probability distribution for the system at the next step (and all future steps) depends only on the current state of the system."  This teaches that a probability of a user interacting with a particular media title is based on Markov chain.  A Markov chain is recognized as a continuously updated transition state probability matrix.  This is because the Markov chain changes with time.  Since the Markov chain state probabilities are used to estimate the probability of a user interacting with the content, these Markov chain state probabilities correspond to the content.  See [0040].), each of the entries representing a numeric transition probability of a specific user's intent to transition from a current topic to a next topic and being based on  … a type of the content, and the topics of the content ([0092] teaches "Markov chain model computes a transition probability between the selected title and the source title. The transition probability denotes the likelihood that a user will interact with the selected title after the user has interacted with the source title."  The probabilities of interaction are recognized as a numeric transition probability from a current title to a next title.  These titles are interpreted as including topics, so the transition probability is from a current topic (the source title topic) to a next topic (the selected topic).  The probabilities are based on a source media title, which is recognized as a type of content.  Further, [0032] teaches "a media library of thousands of media titles that may be subdivided into genres."  The titles are divided into types, so the probability of transitioning from source title to a selected title is also based on a type of content.) wherein each state transition matrix entry representing the numeric transition probability from the current topic to the next topic is continuously updated according to change of the content currently displayed ([0092] teaches "Markov chain model computes a transition probability between the selected title and the source title. The transition probability denotes the likelihood that a user will interact with the selected title after the user has 
The limitation of the numeric transition probability … is continuously updated according to a change of the displayed is interpreted as having the probability update each time there is a new content selection.  With reference to FIG. 3, [0066] teaches "The display 300 contains recommended content based on source media titles, source title A 310 and source title B 312. The media titles recommended for each of the source media titles are displayed in the selection windows 301, 302 respectively."  Here, the title of the source is currently displayed and other recommendations are provided based on sources.  For a change in source, different probabilities are updated other for recommended content.).
King and Singh are combinable because they are directed to content retrieval (King [0019], Singh [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Singh and modify the system as taught by King, to incorporate the above-cited limitations as taught by Singh with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to improve the recommendations of the items or services to users of the system (Singh [0123]).
King, as modified, does not expressly teach that the entries are based on a knowledge graph of a specific user and heuristics of a reading pattern of the user.  However, Akbacak teaches entries are based on a knowledge graph of a specific user ([0102] teaches "In one embodiment, once a knowledge source is personalized (such as by mapping session logs to entities or entity-entity pairs in a knowledge graph), statistics may be collected about switching from one heuristics of a reading pattern of the user ([0055] teaches "For example, suppose user history information includes a query log that has one or more sessions of user-submitted queries between a user and a personal assistant application operating on a mobile device, with each session including a sequence of queries….Using example personalized knowledge source 300, a set of intent transition probabilities may be determined, based on these sequences of queries. In particular, portion 305 corresponds to a first intent based on a first user-interaction event (the user submitted query related to the director of a movie--i.e. "Who is the director of Life is Beautiful?"). Portions 315, 325, and 335, each correspond to a second intent based on a second user interaction occurring subsequent to the first user interaction event in a session. Here, let portions 315, 325, and 335 correspond to the subsequently submitted queries about the director's nationality, the cast, and awards, respectively. Therefore the transition probabilities associated with arrows 310, 320, and 330 may be determined as 0.3 (i.e. in three out of ten sessions, the next query was about the director's nationality), 0.5 (i.e. the next query was about the cast five times out of the ten sessions), and 0.2 (the next query was about awards in two out of the 10 sessions). These transition probabilities (0.5, 0.3, and 0.2) may be used for an intent sequences model."  This teaches generation of transition probabilities based on a query history of the user; the query history is recognized as a heuristics of a reading pattern because the user is interpreted as reading and mentally processing the submitted queries.  The transition probabilities are the entries.)
King, as modified, and Akbacak are combinable because they are directed to content retrieval (King [0019], Akbacak [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akbacak and modify the system as taught by 
The suggestion/motivation for doing so would have been to allow user of King to determine a likelihood of transitioning from a first interaction to a second interaction (Akbacak [0016]).

As to claim 4, King teaches wherein the dynamic (list) comprises a plurality of topics identified within the content (As shown in FIG. 4, the content 405 includes Marvel Comics and 1960s.  The index 410 comprises information regarding Comics and 1960s, which are interpreted as multiple topics identified within the content.). 
King teaches a dynamic list, but does not expressly disclose an index.  
However, Singh teaches an index (at [0037], titles recommended are recognized as an index.).
King, as modified, and Singh are combinable because they are directed to content retrieval (King [0019], Singh [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Singh and modify the system as taught by King, to incorporate the above-cited limitations as taught by Singh with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to improve the recommendations of the items or services to users of the system (Singh [0123]).

As to claim 8, King teaches an electronic device for automatically generating a dynamic index for a content, the device comprising: 
a display ([0586] teaches the display 400 is provided by a word processing application of a computing device.);
a memory ([0633] teaches memory);
a processor coupled to the memory ([0633] teaches memory and a processor), wherein the processor is configured to:
detect a content currently displayed on the electronic device ([0590] teaches that the system monitors the received text (content) as the user provides the text.  Further, [0587] teaches that "text display region 405 displays text provided by a user, such as text provided by the user via an information input device, such as a keyboard."  This is recognized as currently displayed text.  [0586] teaches the display 400 is provided by a word processing application of a computing device, and therefore teaches an electronic device.)
generate the dynamic (list) for the content ([0596] teaches "the system has selected the text "Stan Lee" 460 in the third sentence. The system displays information relevant to the selected text as item 415c in the information display region 410."  Here, the display region contains a dynamic list which includes information relating to the content "Stan Lee," as shown in FIG. 4. The list is dynamic, because as stated at [0594], "the system displays the items 415 in the information display region 410 in reverse order of their corresponding query formation time, with the most recently formed at the top of the information display region 410."  The queries are based on the user entered text ([0590], [0591]).) and 
display the dynamic (list) on a screen of the electronic device ([0594] teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  Further, [0587] teaches that the display includes a text information display region 410 that displays text provided by a user.  [0586] teaches the display 400 is provided by a word processing application of a computing device.) and updating according to content currently displayed.
King teaches a dynamic list ([0594] teaches a list that changes over time) but does not expressly disclose an index; further King does not expressly disclose: 
generate … an index for the content based on a state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a numeric transition probability of a specific user's intent to transition from a current topic to a next topic and being based on a knowledge graph of the user, heuristics of a reading pattern of the user, user activities, a type of the content, and the topics of the content; wherein each state transition matrix entry representing the numeric transition probability from the current topic to the next topic is continuously updated according to change of the content currently displayed.
	However, Singh teaches generate … an index for the content ([0037] teaches "When a user interacts with a media title, the content distribution system may determine the user may be interested in similar media titles. A content browser may display the similar media titles in a selection window as recommendations based on the previously interacted title, source title or other factors."  The similar media titles displayed in a selection window as recommendations is a list for the content.  The media title is recognized as the claimed content.  These similar media titles recommended are an index for the content because they are of other available media titles related to the media title content.) based on a continuously updated state transition matrix comprising entries corresponding to … the content ([0038] teaches "the probability of a user interacting with a particular media title after an interaction with a source title may be estimated through Markov chain state transition probabilities."  [0038] teaches that "a Markov chain represents a discrete-time process involving a system which is in a certain state at each step, with the state changing randomly between the steps. The steps may represent moments in time, but can refer also to physical distance, number of iterations, or any other discrete measurement. The Markov property states that the conditional probability distribution for the system at the next step (and all future steps) depends only on the current state of the system."  This teaches that a probability of a user interacting with a particular media title is based on Markov chain.  A Markov chain is recognized as a continuously updated transition state probability matrix.  This is because the Markov chain changes with time.  Since the Markov chain state probabilities are used to estimate the probability of a user interacting with the content, these Markov chain state probabilities correspond to the content.  See [0040].), each of the entries representing a numeric transition probability of a specific user's intent to transition from a current topic to a next topic and being based on a knowledge graph of the user … a type of the content, and the topics of the content ([0092] teaches "Markov chain model computes a transition probability between the selected title and the source title. The transition probability denotes the likelihood that a user will interact with the selected title after the user has interacted with the source title."  The probabilities of interaction are recognized as a numeric transition probability from a current title to a next title.  These titles are interpreted as including wherein each state transition matrix entry representing the numeric transition probability from the current topic to the next topic is continuously updated according to change of the content currently displayed ([0092] teaches "Markov chain model computes a transition probability between the selected title and the source title. The transition probability denotes the likelihood that a user will interact with the selected title after the user has interacted with the source title."  The probabilities of interaction are recognized as a state transition matrix entry that represents the numeric transition probability.  These titles are interpreted as including topics, so the transition probability is from a current topic (the source title topic) to a next topic (the selected topic).  The probabilities are based on a source media title, which is recognized as a type of content.  Further, [0032] teaches "a media library of thousands of media titles that may be subdivided into genres."  The titles are divided into types, so the probability of transitioning from source title to a selected title is also based on a type of content.  [0040] teaches that "the sum of the probabilities … is always equal to 1 (100% probability)", so the probabilities are numeric.
The limitation of the numeric transition probability … is continuously updated according to a change of the displayed is interpreted as having the probability update each time there is a new content selection.  With reference to FIG. 3, [0066] teaches "The display 300 contains recommended content based on source media titles, source title A 310 and source title B 312. The media titles recommended for each of the source media titles are displayed in the selection windows 301, 302 respectively."  Here, the title of the source is currently displayed and other recommendations are provided based on sources.  For a change in source, different probabilities are updated other for recommended content.).
King and Singh are combinable because they are directed to content retrieval (King [0019], Singh [0035]).

The suggestion/motivation for doing so would have been to allow user of King to improve the recommendations of the items or services to users of the system (Singh [0123]).
King, as modified, does not expressly teach that the entries are based on a knowledge graph of a specific user and heuristics of a reading pattern of the user.  However, Akbacak teaches entries are based on a knowledge graph of a specific user ([0102] teaches "In one embodiment, once a knowledge source is personalized (such as by mapping session logs to entities or entity-entity pairs in a knowledge graph), statistics may be collected about switching from one intent to another intent, or from one domain to another domain. The statistics may be represented in the knowledge source as additional transitions; for example, a probability of a user staying in one genre of music search vs. switching to another genre."  This teaches using a personalized knowledge graph, and then collecting statistics about switching from one user intent to another.  The fact that this knowledge graph is personalized teaches that the knowledge graph is for a specific user.  The statistics are entries that represent a transition probability.) and heuristics of a reading pattern of the user ([0055] teaches "For example, suppose user history information includes a query log that has one or more sessions of user-submitted queries between a user and a personal assistant application operating on a mobile device, with each session including a sequence of queries….Using example personalized knowledge source 300, a set of intent transition probabilities may be determined, based on these sequences of queries. In particular, portion 305 corresponds to a first intent based on a first user-interaction event (the user submitted query related to the director of a movie--i.e. "Who is the director of Life is Beautiful?"). Portions 315, 325, and 335, each correspond to a second intent based on a second user interaction occurring subsequent to the first user interaction event in a session. Here, let portions 315, 325, and 335 correspond to the subsequently submitted queries about the director's nationality, the cast, and awards, respectively. Therefore the transition probabilities associated with arrows 310, 320, and 330 may be determined as 0.3 (i.e. in three out of ten sessions, the next query was about the director's nationality), 0.5 (i.e. 
King, as modified, and Akbacak are combinable because they are directed to content retrieval (King [0019], Akbacak [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akbacak and modify the system as taught by King, to incorporate the above-cited limitations as taught by Akbacak with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to determine a likelihood of transitioning from a first interaction to a second interaction (Akbacak [0016]).

As to claim 11, King teaches wherein the dynamic (list) comprises a plurality of topics identified within the content (As shown in FIG. 4, the content 405 includes Marvel Comics and 1960s.  The index 410 comprises information regarding Comics and 1960s, which are interpreted as multiple topics identified within the content.).
King teaches a dynamic list, but does not expressly disclose an index.  
However, Singh teaches an index (at [0037], titles recommended are recognized as an index.).
King, as modified, and Singh are combinable because they are directed to content retrieval (King [0019], Singh [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Singh and modify the system as taught by King, to incorporate the above-cited limitations as taught by Singh with a reasonable expectation of success.   


As to claim 15, King teaches at least one non-transitory computer readable storage medium for storing a computer program of instructions configured to be readable by at least one processor ([0633] teaches a computer readable storage medium for storing instructions readable by a processor) for instructing the at least one processor to execute a computer process for performing functions of: 
detect a content currently displayed on the electronic device ([0590] teaches that the system monitors the received text (content) as the user provides the text.  Further, [0587] teaches that "text display region 405 displays text provided by a user, such as text provided by the user via an information input device, such as a keyboard."  This is recognized as currently displayed text.  [0586] teaches the display 400 is provided by a word processing application of a computing device, and therefore teaches an electronic device.)
generate the dynamic (list) for the content ([0596] teaches "the system has selected the text "Stan Lee" 460 in the third sentence. The system displays information relevant to the selected text as item 415c in the information display region 410."  Here, the display region contains a dynamic list which includes information relating to the content "Stan Lee," as shown in FIG. 4. The list is dynamic, because as stated at [0594], "the system displays the items 415 in the information display region 410 in reverse order of their corresponding query formation time, with the most recently formed at the top of the information display region 410."  The queries are based on the user entered text ([0590], [0591]).) and 
display the dynamic (list) on a screen of the electronic device ([0594] teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  Further, [0587] teaches that the display includes a text information display region 410 that displays text provided by a user.  [0586] teaches the display 400 is provided by a word processing application of a computing device.) and updating according to content currently displayed.

generate … an index for the content based on a state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a numeric transition probability of a specific user's intent to transition from a current topic to a next topic and being based on a knowledge graph of the user, heuristics of a reading pattern of the user, user activities, a type of the content, and the topics of the content; wherein each state transition matrix entry representing the numeric transition probability from the current topic to the next topic is continuously updated according to change of the content currently displayed.
	However, Singh teaches generate … an index for the content ([0037] teaches "When a user interacts with a media title, the content distribution system may determine the user may be interested in similar media titles. A content browser may display the similar media titles in a selection window as recommendations based on the previously interacted title, source title or other factors."  The similar media titles displayed in a selection window as recommendations is a list for the content.  The media title is recognized as the claimed content.  These similar media titles recommended are an index for the content because they are of other available media titles related to the media title content.) based on a continuously updated state transition matrix comprising entries corresponding to … the content ([0038] teaches "the probability of a user interacting with a particular media title after an interaction with a source title may be estimated through Markov chain state transition probabilities."  [0038] teaches that "a Markov chain represents a discrete-time process involving a system which is in a certain state at each step, with the state changing randomly between the steps. The steps may represent moments in time, but can refer also to physical distance, number of iterations, or any other discrete measurement. The Markov property states that the conditional probability distribution for the system at the next step (and all future steps) depends only on the current state of the system."  This teaches that a probability of a user interacting with a particular media title is based on Markov chain.  A Markov chain is recognized as a continuously updated transition state probability matrix.  This is because the Markov chain changes with time.  Since the Markov chain state probabilities are used to estimate the probability of a user interacting , each of the entries representing a numeric transition probability of a specific user's intent to transition from a current topic to a next topic and being based on a knowledge graph of the user … a type of the content, and the topics of the content ([0092] teaches "Markov chain model computes a transition probability between the selected title and the source title. The transition probability denotes the likelihood that a user will interact with the selected title after the user has interacted with the source title."  The probabilities of interaction are recognized as a numeric transition probability from a current title to a next title.  These titles are interpreted as including topics, so the transition probability is from a current topic (the source title topic) to a next topic (the selected topic).  The probabilities are based on a source media title, which is recognized as a type of content.  Further, [0032] teaches "a media library of thousands of media titles that may be subdivided into genres."  The titles are divided into types, so the probability of transitioning from source title to a selected title is also based on a type of content.) wherein each state transition matrix entry representing the numeric transition probability from the current topic to the next topic is continuously updated according to change of the content currently displayed ([0092] teaches "Markov chain model computes a transition probability between the selected title and the source title. The transition probability denotes the likelihood that a user will interact with the selected title after the user has interacted with the source title."  The probabilities of interaction are recognized as a state transition matrix entry that represents the numeric transition probability.  These titles are interpreted as including topics, so the transition probability is from a current topic (the source title topic) to a next topic (the selected topic).  The probabilities are based on a source media title, which is recognized as a type of content.  Further, [0032] teaches "a media library of thousands of media titles that may be subdivided into genres."  The titles are divided into types, so the probability of transitioning from source title to a selected title is also based on a type of content.  [0040] teaches that "the sum of the probabilities … is always equal to 1 (100% probability)", so the probabilities are numeric.
The limitation of the numeric transition probability … is continuously updated according to a change of the displayed is interpreted as having the probability update each time there is a new content selection.  With reference to FIG. 3, [0066] teaches "The display 300 contains recommended 
King and Singh are combinable because they are directed to content retrieval (King [0019], Singh [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Singh and modify the system as taught by King, to incorporate the above-cited limitations as taught by Singh with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to improve the recommendations of the items or services to users of the system (Singh [0123]).
King, as modified, does not expressly teach that the entries are based on a knowledge graph of a specific user and heuristics of a reading pattern of the user.  However, Akbacak teaches entries are based on a knowledge graph of a specific user ([0102] teaches "In one embodiment, once a knowledge source is personalized (such as by mapping session logs to entities or entity-entity pairs in a knowledge graph), statistics may be collected about switching from one intent to another intent, or from one domain to another domain. The statistics may be represented in the knowledge source as additional transitions; for example, a probability of a user staying in one genre of music search vs. switching to another genre."  This teaches using a personalized knowledge graph, and then collecting statistics about switching from one user intent to another.  The fact that this knowledge graph is personalized teaches that the knowledge graph is for a specific user.  The statistics are entries that represent a transition probability.) and heuristics of a reading pattern of the user ([0055] teaches "For example, suppose user history information includes a query log that has one or more sessions of user-submitted queries between a user and a personal assistant application operating on a mobile device, with each session including a sequence of queries….Using example personalized knowledge source 300, a set of intent transition probabilities may be determined, based on these sequences of queries. In particular, portion 305 corresponds to 
King, as modified, and Akbacak are combinable because they are directed to content retrieval (King [0019], Akbacak [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Akbacak and modify the system as taught by King, to incorporate the above-cited limitations as taught by Akbacak with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to determine a likelihood of transitioning from a first interaction to a second interaction (Akbacak [0016]).

As to claim 22, King teaches detecting a user input for displaying a new dynamic (list) ([0587] teaches "The text display region 405 displays text provided by a user, such as text provided by the user via an information input device, such as a keyboard." With reference to FIG. 4, text is displayed based on provided user input.); and
in response to detecting the user input for displaying the new dynamic (list), generating the new dynamic (list) ([0588] teaches "The information display region 410 displays multiple items of information that the system has determined are relevant to the provided text 
King does not expressly teach generating the new dynamic (list) based on the state transition matrix comprising entries corresponding to a new set of topics.
However, Singh teaches generating the new dynamic index based on the state transition matrix comprising entries corresponding to a new set of topics ([0038] teaches "the probability of a user interacting with a particular media title after an interaction with a source title may be estimated through Markov chain state transition probabilities."  The Markov chain state transition probabilities teaches a state transition matrix.  
[0040] teaches "In a single Markov chain, only a single state transition is considered: from a current state to any of destination states. Each transition from the current state to a destination state has an associated conditional transition probability for the step."
These passages teach that a Markov chain is estimated and applicable to a single state of the user, such as a selection of a current source title.
[0092] teaches "Markov chain model computes a transition probability between the selected title and the source title. The transition probability denotes the likelihood that a user will interact with the selected title after the user has interacted with the source title."  This teaches that new probabilities are calculated for a given source title.  As shown in FIG. 3, a first source title A and recommendations in the form of Source Title A Impressions 305 are provided, and a "new" index in the form of Source Title B Impressions are provided based on a new source B.  The new source would enact a new set of probabilities for which the Source Title B impressions are calculated.  These second impressions are complete a new dynamic index, because they refer to a second "new" set of content with new topics.  Further, in light of FIG. 3, a new selection of existing recommendations is interpreted as making the selected recommendation the source title, and restarting the calculation process involving Markov chains to provide another set of recommended titles.)
King and Singh are combinable because they are directed to content retrieval (King [0019], Singh [0035]).

The suggestion/motivation for doing so would have been to allow user of King to improve the recommendations of the items or services to users of the system (Singh [0123]).

Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and further in view of Lynch et al. (US Pub. No. 2005/0177805 A1).
As to claim 5, King, as modified, does not expressly teach wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source.
However, Lynch teaches wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source ([0040] teaches "The engine may insert links and pointers into the representation to known similar topics and information."  This teaches that the links represent a plurality of topics.  Here a subtopic is interpreted as a second topic. [0042] teaches "The generated links provide links to information, such as documents, products, stored URLs, etc., stored locally on the user's hard drive as well as information stored on one or more servers in a remote network."  This teaches that the plurality of links relate to topics, and that the links are associated with a user's hard drive (internal source) and a server (external source).)  
King, as modified, and Lynch are combinable because they are directed to content retrieval (King [0019], Lynch [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Lynch.   


As to claim 6, King, as modified, does not expressly teach wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index.
Lynch teaches wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index ([0046] teaches "In block 324, the search program may display a summary of the information contained in a link when a user moves their cursor over the listed document… when a user hovers their cursor over a particular link to a document, then a summary of the information contained in that document appears on screen in the active window."   Here, a summary is generated that corresponds to a link in the list, this is interpreted as generating a description corresponding to a topic in the dynamic index, because the link represents a topic.).- 28 -0203-1943 (YPF201605-0012/USDMC) 
King, as modified, and Lynch are combinable because they are directed to content retrieval (King [0019], Lynch [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Lynch.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently provide relevant content (Lynch [0006]).

As to claim 12, King, as modified, does not expressly teach wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source.
wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source ([0040] teaches "The engine may insert links and pointers into the representation to known similar topics and information."  This teaches that the links represent a plurality of topics.  Here a subtopic is interpreted as a second topic. [0042] teaches "The generated links provide links to information, such as documents, products, stored URLs, etc., stored locally on the user's hard drive as well as information stored on one or more servers in a remote network."  This teaches that the plurality of links relate to topics, and that the links are associated with a user's hard drive (internal source) and a server (external source).)  
King, as modified, and Lynch are combinable because they are directed to content retrieval (King [0019], Lynch [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Lynch.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently provide relevant content (Lynch [0006]).

As to claim 13, King, as modified, does not expressly teach wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index.
However, Lynch teaches wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index ([0046] teaches "In block 324, the search program may display a summary of the information contained in a link when a user moves their cursor over the listed document… when a user hovers their cursor over a particular link to a document, then a summary of the information contained in that document appears on screen in the active window."   Here, a summary is 
King and Lynch are combinable because they are directed to content retrieval (King [0019], Lynch [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Lynch.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently provide relevant content (Lynch [0006]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and further in view of Parker et al. (US Pub. No. 2016/0202868 A1).
As to claim 7, King in view of Singh discloses a dynamic index (King teaches a dynamic list ([0594] teaches a list that changes over time) and Singh teaches an index (at [0037], titles recommended are recognized as an index.).  However, King, as modified, does not expressly disclose receiving a swipe input on a current set; and displaying, in response to receiving the swipe input, an alternative set.
However, Parker discloses receiving a swipe input on a current set; and displaying, in response to receiving the swipe input, an alternative set ([0061] teaches "A user swipes in a clockwise direction 320 to scroll from a current page to a subsequent page."  This teaches scrolling from a current page (current set) to a subsequent page (alternative set) in response to a swipe.). 
King, as modified, and Parker are combinable because they are directed to content display (King [0586], Parker [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Parker.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently access content (Parker [0003]).

dynamic index (King teaches a dynamic list ([0594] teaches a list that changes over time) and Singh teaches an index (at [0037], titles recommended are recognized as an index.).   However, King, as modified, does not expressly disclose receive a swipe input on a current set; and cause the display to display, in response to receiving the swipe input, an alternative set.
However, Parker discloses receiving a swipe input on a current set; and displaying, in response to receiving the swipe input, an alternative set ([0061] teaches "A user swipes in a clockwise direction 320 to scroll from a current page to a subsequent page."  This teaches scrolling from a current page (current set) to a subsequent page (alternative set) in response to a swipe.). 
King, as modified, and Parker are combinable because they are directed to content display (King [0586], Parker [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Parker.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently access content (Parker [0003]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and further in view of Won et al. (US Pub. No. 2014/0100850 A1).
As to claim 16, King, as modified, does not expressly disclose performing a multi-modal interaction based on multiple modalities including a speech command and text, wherein the speech command comprises a standard set of commands and additional keywords extracted from the text.
However, Won teaches performing a multi-modal interaction based on multiple modalities including a speech command and text ([0056] teaches "Thereafter, it is determined whether the text is input through the physical or virtual keypad 166 according to a key input or a touch input in step 304. When the text is input in step 306, the input text is displayed on a preset text display window (i), as seen in FIG. 4A. If not, the whether there is a voice input is checked in step 308." and [0058] teaches a voice input.), wherein the speech command comprises a standard set of commands ([0061] teaches "an input of a preset voice command using microphone 162.") and additional keywords extracted from the text   ([0059] teaches "in step 311 the displayed text is compared with the recognized voice, as the user reads the displayed text aloud, which is input through the microphone 162."  This teaches extracted text being read as part of a voice command.)
King, as modified, and Won are combinable because they are directed to content display (King [00586], Won [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Won.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently access content (Won [0009]).

As to claim 17, King, as modified, does not expressly disclose performing a multi-modal interaction based on multiple modalities including a speech command and text, wherein the speech command comprises a standard set of commands and additional keywords extracted from the text.
However, Won teaches performing a multi-modal interaction based on multiple modalities including a speech command and text ([0056] teaches "Thereafter, it is determined whether the text is input through the physical or virtual keypad 166 according to a key input or a touch input in step 304. When the text is input in step 306, the input text is displayed on a preset text display window (i), as seen in FIG. 4A. If not, the whether there is a voice input is checked in step 308." and [0058] teaches a voice input.), wherein the speech command comprises a standard set of commands ([0061] teaches "an input of a preset voice command using microphone 162.") and additional keywords extracted from the text   ([0059] teaches "in step 311 the displayed text is compared with the recognized voice, as the user reads the displayed text aloud, which is input through the microphone 162."  This teaches extracted text being read as part of a voice command.)
King, as modified, and Won are combinable because they are directed to content display (Lynch [00586], Won [0013]).

The suggestion/motivation for doing so would have been to allow user of King to more efficiently access content (Won [0009]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and further in view of Liu et al. (US Pub. No. 2012/0089621 A1), referred to herein after as "Liu II."
As to claim 18, King, as modified, does not expressly teach wherein topic distribution is determined among pages of the content based on an incremental latent Dirichlet allocation (iLDA) spread.
However, Liu II teaches wherein topic distribution is determined among pages of the content based on an incremental latent Dirichlet allocation (iLDA) spread ([0022] teaches "analyzer 106 can use latent Dirichlet allocation (LDA) to infer a set of topics over a pool of content items 104."  A set of topics is recognized as a topic distribution.  This spread of topics is determined over a pool of content items, where the content has at least one page.  The distribution is determined from the content for each topic, so it is incremental, and it is based on an LDA analysis/spread.)
King, as modified, and Liu II are combinable because they are directed to content display (King [00586], Liu II [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the topic distribution is determined among pages of the content based on an incremental latent Dirichlet allocation (iLDA) spread as taught by Liu II.   
The suggestion/motivation for doing so would have been to allow user of King to allow web pages ranked highly by the initial stationary probability distribution to remain highly ranked. (Liu II [0015]).

19 is rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and Bonchi et al. (US Pub. No. 2010/0114929 A1).
As to claim 19, King, as modified, does not expressly teach wherein user vectors and distance computation among topics are based on a Euclidian distance between the topics and the user vectors.
However, Bonchi teaches wherein user vectors and distance computation among topics are based on a Euclidian distance between the topics and the user vectors ([0071] teaches "use a text classifier to project each document into a space of topics (100 distinct topics), and then use as d(*,*) the Euclidean distance between the topic vectors."  Here, topic vectors are defined, and a Euclidian distance is calculated.  The topic vectors represent the topics, the topic vectors are recognized as user vectors.  The Euclidian distance is the distance between the vectors and the respective topics.)
King, as modified, and Bonchi are combinable because they are directed to content display (King [00586], Bonchi [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the Euclidian distance between the topics and the user vectors as taught by Bonchi.   
The suggestion/motivation for doing so would have been to allow user of King to limit the documents that are returned from the input query. (Bonchi [0017]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and Papadopoullos et al. (US Pub. No. 2015/0254230 A1).
As to claim 20, King, as modified, does not expressly teach wherein the generating of the dynamic index is further based on content semantics.
However, Papadopoullos teaches wherein the generating of the dynamic index is further based on content semantics ([0064] teaches "The method 200 starts with semantic indexing in order to generate an index of classified text objects."  Semantic indexing is recognized as using 
King, as modified, and Papadopoullos are combinable because they are directed to content display (King [00586], Papadopoullos [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate wherein the generating of the dynamic index is further based on content semantics as taught by Papadopoullos.   
The suggestion/motivation for doing so would have been to allow user of King to user to extend or refine his/her search within the results given by the original search. (Papadopoullos [0036]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and Mansour et al. (US Pub. No. 2016/0232157 A1).
As to claim 21, King, as modified, does not expressly teach maintaining a topic vector extracted index describing semantic linkages between contents.
However, Mansour teaches maintaining a topic vector extracted index describing semantic linkages between contents ([0042] teaches "the weighted inverted index 506 is depicted as a column of words, each word having an associated weighted vector (or list) of topics."  This weighted inverted index is a topic vector extracted index, because each word has a set of topics as a weighted vector/list of topics.  Thus, the words are the contents and the associated topics are semantic linkages.)
King, as modified, and Mansour are combinable because they are directed to content display (King [00586], Mansour [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate semantic linkages between contents as taught by Mansour.   
The suggestion/motivation for doing so would have been to allow user of King to increase scalability of the graphical structure. (Mansour [0023]).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and Yang et al. (US Pub. No. 2017/0336962 A1).
As to claim 23, King does not expressly teach wherein the user input for displaying the new dynamic index comprises a swipe away gesture.  
However, Yang teaches wherein the user input for displaying the new dynamic index comprises a swipe away gesture ([0003] teaches "a computing module of the smart device scrolls the contact list by a preset number of rows each time it receives a report of a swipe gesture event from the touch sensing module."  A contact list is an index because it refers to people in an ordered manner.  The list changes and therefore is dynamic in response to a swipe gesture.  "Away" is a relative term, thus any swiping is away.)
King, as modified, and Yang are combinable because they are directed to content retrieval (King [0019], Yang [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of King and modify the system as taught by Yang, to incorporate the above-cited limitations as taught by Yang with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to limit tedious motions (Yang [0003]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Akbacak et al., and Najdecki et al. (US Pub. No. 2017/0337584 A1).
As to claim 24, King as modified does not expressly teach building a user interest profile based on past behavior of the user with the content.
However, Najdecki teaches building a user interest profile based on past behavior of the user with the content ([0089] teaches "a user profile containing user preferences, features, historical information, or other information related to such online content items that may be stored within main memory 206."  This teaches building profile with respect to historical information with respect to the content, which is recognized as past behavior of the user with the content.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of King and modify the system as taught by Najdecki, to incorporate the above-cited limitations as taught by Najdecki with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to selectively recommend and provide relevant content (Najdecki [0054]).


Response to Arguments
With regard to the rejection under Section 101, Applicant argues that claim 1 is not directed to an Abstract Idea.  Although Applicant asserts that the correct answer to step 2A is "no," Examiner respectfully disagrees.  The claim is directed to a mental process form of Abstract Idea.
Further, claim 1 has been amended and contrary to Applicant's assertion, Examiner has taken the claim as a whole, not separate parts.  The claim limitations are abstract ideas as well as insignificant extra solution activity.  The claims are not patentable under 101, because the claims do not recite an additional limitation that is significantly more than the Abstract Ideas recited in the claim.  No additional limitation integrates the abstract ideas into a practical application.  As such, because Examiner has analyzed the limitations of the claim does not indicate a piecemeal analysis.  
Applicant argues that under Section 2106.04(a), the concepts performed in the human mind include an observation, evaluation, judgement, opinion, and because the claim allegedly does not recite any of these concepts or any other operation, the claim does not fall under a mental process grouping.
Specifically, Applicant argues that the claim feature of generating a dynamic index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability from a current topic to a next topic and being based on a knowledge graph of a specific user, a reading pattern of the user, a 
A user could easily create a matrix comprising multiple entries corresponding to topics of the content.  Each entry would represent a transition probability from one topic to another, and be based on a knowledge graph of a user, the reading pattern of the user, a type of the content and topics.  Examiner asserts it would not be impractical to set forth in a mental process of the human mind.
The use of the electronic device and screen results in the use of generic computer components to perform the abstract idea, which makes up the rest of the claim, and is not significantly more than the abstract ideas themselves.  Examiner has addressed the entire claim as a whole in the rejection.
With regard to the 103 rejection, Applicant has restated claim 1, as amended.  Applicant argues that in claim 1, the cited references of King, Singh and Akbacak do not teach or suggest generating, by the electronic device, a dynamic index for the content based on a state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a numeric transition probability of a specific user's intent to transition from a current topic to a next topic.
However, Singh teach generating an index for the content at [0037].  When a user selects a media title, recommended similar media titles are provided.  This is an index because the other titles are related to the selected media title.  This is done based on a numeric probability matrix, in particular a Markov chain as set forth by [0038] of Singh.  This Markov chain of probabilities is recognized as a continuously updated state transition matrix comprising entries corresponding to the content.  The titles are the topics.
Further, Applicant argues that the cited references do not teach that the numeric transition probabilities are based on a knowledge graph of the user, heuristics of a reading pattern of the user, user activities, a type of the content, and the topics of the content.  
In response, Examiner points out that  [0040] of Singh teaches that "the sum of the probabilities … is always equal to 1 (100% probability)", thus, the probabilities are numeric.  Singh teaches based on [0092] that the transition probabilities between two titles: a selected title and a source time.  This is recognized as a numeric transition probability from a current title to a next title.  
Further Abcabak teaches a knowledge graph of a specific user at [0102], because a knowledge source is personalized according to a knowledge graph.  Further, heuristics of a reading pattern is taught by this reference, because an entered query includes reading of a query and mental heuristics to efficiently provide a query.
The cited references of King, Singh, and Abcabak teach wherein each state transition matrix entry representing the numeric transition probability from the current topic to the next topic is continuously updated according to change of the content currently displayed is taught by Singh at least at [0092].  This paragraph recites that teaches "Markov chain model computes a transition probability between the selected title and the source title. The transition probability denotes the likelihood that a user will interact with the selected title after the user has interacted with the source title."  The probabilities of interaction are a state transition matrix entry that represents the numeric transition probability.  These probabilities are numeric in view of [0040] because the sum is equal to 1.  These titles have topics, so the transition probability is from a current topic (the source title topic) to a next topic (the selected topic).  The language of a continuously updated according to the content currently displayed is taught by FIG. 3, where different recommendations are provided in response to a change in the selected, displayed source title.
The above arguments apply to claims 8 and 15, which recite similar rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169